Title: From James Madison to Benjamin W. Crowninshield, 23 December 1814
From: Madison, James
To: Crowninshield, Benjamin W.


        
          Dear Sir
          Washington Dcr. 23. 1814
        
        My letter of 15th will have informed you that I had taken the liberty of naming you to the Senate for the vacancy in the Secretaryship of the Navy. I have now the pleasure to inclose a Commission by which you will see that the Senate have sanctioned the appointment.
        I repeat my hope that it will not be inconsistent with your views to undertake that very important service, and that its urgency will prevail on you to lose not a moment in repairing to the Seat of Govt. Accept my friendly respects
        
          James Madison
        
      